Citation Nr: 1302494	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-31 681	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for a right eye disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in November 2005, the RO denied service connection for a left knee disability; after the Veteran was notified of adverse determination, he did not perfect an appeal of the denial of the claim and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran, and the rating decision became final based on the evidence then of record.

2.  The additional evidence presented since the ratings decision in March 2005 does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The rating decision in November 2005 by the RO, denying the claim of service connection for a left knee disability, became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012). 



2. The additional evidence presented since the rating decision in March 2005 denying the claim of service connection for a left knee disability is not new and material, and the claim of service connection for left knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a new and material evidence claim, the VCAA notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).




The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in February 2010.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

The Veteran was notified of the type of evidence necessary to reopen the claim of service connection for a left knee disability, namely, new and material evidence. The Veteran was notified that the claim was previously denied because the record did not show a relationship between the post-service left knee disability and his military service. 

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); 




Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records.  The Veteran was afforded a VA examination in April 2011.  

Under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).   As the Board determines here that new and material evidence has not been presented, VA has no obligation to provide the Veteran with another VA examination. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim for Service Connection for a Left Knee Disability

Procedural History and Evidence Previously Considered

In a rating decision in November 2005, the RO denied the claim of service connection for a left knee disability.  


The Veteran expressed disagreement with the ratings decision, but after the RO issued a statement of the case in January 2006 and advised the Veteran of the requirement for a timely substantive appeal, the Veteran failed to perfect an appeal to the Board by filing a substantive appeal.  The rating decision by the RO in November 2005 therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302.  

The pertinent evidence of record and considered by the RO at the time of the rating decision in November 2005 is summarized as follows:

On entrance examination in May 1967, the Veteran denied a history of painful joints, bone or joint deformity, or recurrent knee pain, and the evaluation of the knees was normal.

The remainder of the service treatment records, including the separation examination in April 1970, contained no complaint, finding, history, sign, symptom, treatment, or diagnosis of a left knee injury or abnormality.  There was a notation of leg cramps in the separation examination, but no indication the knees were involved.

After service, the next reference to the left knee is on VA examination in January 2006, when the Veteran gave a history of injuring his left knee in basic training after hours playing football.  The Veteran stated that he sought treatment and the knee was placed in a cast for three weeks and that for the remainder of his service he did not seek treatment, but he used over-the-counter pain medication and wrapped his knee.  He stated that he continued with the same self-administered treatment since service.  X-rays showed effusion and patellar spurring.  The diagnosis was a left lateral meniscus tear.






In the rating decision dated in November 2005, the RO denied the claim for service connection for a left knee disability, because the current knee disability, a meniscal tear, was diagnosed 35 years after service and that there was no evidence relating the post-service diagnosis to service. 

Current Application

Although the prior rating decision by the RO in November 2005 became final, the claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

Regardless of the RO's characterization of the claim to reopen, the Board is without jurisdiction to consider the substantive merits of a claim in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's application to reopen the claim of service connection was received at the RO in February 2010.  As the claim to reopen were received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 




For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Competency is a legal concept in determining whether evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility, that is, the probative value of the evidence once the evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (distinguishing competency and credibility of evidence). 

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

Additional Evidence and Analysis

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim, that is the RO previously denied the claim because there was no evidence that a left knee disability diagnosed after service was related to service. 

The additional evidence presented since the rating decision in November 2005 consists of the following:

In November 2009, the Veteran complained of pain mostly in his left knee that he hurt playing football during basic training.  The Veteran gave a similar history on VA examination in January 2006, when the Veteran stated that he injured his left knee in basic training after hours playing football. 



The Veteran's statement of a left knee injury in service is cumulative evidence, that is, evidence that supports evidence previously considered, and cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

In April 2011 on VA examination, the Veteran stated that while playing football in service his left leg was clipped and his leg was placed in a cast and he used crutches for two weeks.  He stated that after the injury he had to change his plan to enter the airborne infantry.  He stated that he has had left knee pain ever since, but he had no treatment since service. 

To the extent that the Veteran stated that while playing football in service he suffered an injury the statement is cumulative evidence, that is, evidence that supports evidence previously considered, and cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

To the extent that the Veteran's statements are offered as proof that the post-service left knee disability is related to an injury in service, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 38 C.F.R. § 3.159. 







Whether the post-service knee disability is due to an injury cannot be determined by the Veteran's s own personal observation without having specialized education, training, or experience. And it is not argued or shown that the Veteran as a lay person is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of his post-service knee disability. 

For this reason, the Veteran's statements are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, evidence that the post-service left knee disability was due to an injury in service. 

And evidence that is not competent is not admissible and the Veteran's statements are not new and material evidence.  King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).

As the additional evidence is not new and material, the claim of service connection is not reopened, and the benefit-of-the-doubt standard of proof does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence has not been presented, the claim of service connection for a left knee disability is not reopened, and the appeal is denied.


REMAND

The Veteran also asserts that he has a right eye disability.  VA records in November 2009 show a diagnosis of posterior vitreous detachment of the right eye.  On VA examination in April 2011, the Veteran related a history of being hit in the right eye in 1968 with a screwdriver held by a coworker while working in the motor pool.  


The diagnosis was a stromal scar in the eyes bilaterally.    

VA's duty to assist requires VA to provide an examination with regard to a claim when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d), McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

As the record is insufficient to decide the claim, a VA examination and medical opinion is needed under the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination by a physician to determine:  

Whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's current right disability is the result of an eye injury in service. 

The VA examiner is asked to consider that the Veteran as a lay person is competent to describe symptoms of an injury, which may support a later diagnosis by a medical professional.  Also, lay evidence may be competent and credible even in the absence of contemporaneous medical evidence.  








If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.  

2. After the development requested is completed, adjudicate the claim for service connection for a right eye disability.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


